FILED
                             NOT FOR PUBLICATION                           MAR 13 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


YU XIA ZHOU,                                     No. 11-72795

               Petitioner,                       Agency No. A089-989-701

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Yu Xia Zhou, a native and citizen of China, petitions for review the Board of

Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We grant the petition for review and we remand.

      Zhou testified she had two forced abortions in China. The agency denied

her claims because it found Zhou was not credible, and she failed to present

sufficient corroborating evidence.

      The agency found a discrepancy between Zhou’s asylum application and

testimony that she worked for her employer from 1994 until 2008 and a letter from

her employer indicating she would be terminated in 2003. Substantial evidence

does not support the agency’s determination, because Zhou did not have an

opportunity to explain this perceived discrepancy. See Don v. Gonzales, 476 F.3d
738, 741 (9th Cir. 2007) (“[T]he IJ must provide a petitioner with a reasonable

opportunity to offer an explanation of any perceived inconsistencies that form the

basis of a denial of asylum.”) (internal quotation marks and citation omitted).

      The agency also found Zhou was initially evasive and unresponsive during

cross-examination. The record does not support the agency’s determination. See

Shrestha, 590 F.3d at 1045 (describing examples of unresponsive testimony); see




                                          2                                       11-72795
Ren v. Holder, 648 F.3d 1079, 1089 (9th Cir. 2011) (agency’s adverse credibility

finding not supported under the “totality of circumstances”).

      Finally, the agency deemed Zhou not credible because it found Zhou failed

to present her husband as a witness to corroborate her claims. However, the

agency did not address Zhou’s explanations at her hearing or her argument on

appeal regarding why her husband failed to testify on her behalf. See Shrestha,
590 F.3d at 1044 (the IJ should consider a petitioner’s explanations); Sagaydak v.

Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005) (the agency is “not free to ignore

arguments raised by a petitioner”). Accordingly, we grant the petition for review

and remand Zhou’s asylum, withholding of removal, and CAT claims, on an open

record, for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16 (2002) (per curiam); Soto-Olarte v. Holder, 555 F.3d
1089, 1095-96 (9th Cir. 2009).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          3                                    11-72795